PER CURIAM.
This appeal was perfected under rule 9.130(a)(3)(C)(i), Florida Rules of Appellate Procedure. The operative provision of the order appealed provides: “Respondent Barbara Jahns’, Motion is GRANTED, and this cause is dismissed for lack of jurisdiction over the person of the movant.”
Our review of the appendix submitted as the record in this case casts doubt on the proposition that personal jurisdiction was ever at issue below despite the language of the order. The appellate briefs confirm that other issues are of greater interest to the parties.
Nevertheless, we are not at liberty to provide de novo review of those issues absent the appropriate procedural setting, absent here. Because it is clear from the appendix that the court did acquire personal jurisdiction over the appellee, Barbara Jahns, we reverse and remand for further appropriate proceedings.
REVERSED AND REMANDED.
HERSEY, WARNER and KLEIN, JJ., concur.